Citation Nr: 0901324	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cold 
injury residuals of the right foot.

2.  Entitlement to a rating in excess of 20 percent for cold 
injury residuals of the left foot.

3.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's cold injury residuals are manifested by 
numbness, cold sensitivity and nail abnormalities of both 
feet.

3.  The veteran's cold injury residuals are not manifested by 
pain, tissue loss, color changes, locally impaired sensation, 
hyperhidrosis, nor X-rays abnormalities of either foot.

4.  The veteran's cold injury residuals of the feet are his 
only service-connected disabilities.

5.  The veteran's service-connected cold injury residuals of 
both feet have not resulted in the inability to dress and 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the veteran from the hazards or dangers incident to his daily 
environment.

5. The veteran has not been rendered permanently housebound 
by reason of his service-connected cold injury residuals of 
both feet.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's cold injury residuals of the right foot are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 
(2008).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's cold injury residuals of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2008).

3.  The criteria for special monthly compensation based on 
the need for aid and attendance and/or housebound allowance 
are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board notes that, in accord with Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004), the veteran was provided with 
VCAA-compliant notification prior to the initial adjudication 
of his claims via a letter dated in August 2005.  He was also 
sent additional notification via a letter dated in May 2008.  
Taken together, these letters informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) recently issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  Specifically, 
the Court held that section § 5103(a) requires: (1) at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; and (3) the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The Board observes that the May 2008 letter is in full 
compliance with the notification requirements of Vazquez-
Flores, to include a summary of the criteria found at 
Diagnostic Code 7122 for the evaluation of cold injury 
residuals.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
The veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the 
September 2008 hearing.  Nothing reflects he has indicated 
the existence of any relevant evidence that has not been 
obtained or requested.  Moreover, he was accorded medical 
examinations of his service-connected cold injury residuals 
in November 2005 and February 2007.  Although the veteran 
criticized the adequacy of the initial VA examination in this 
case, no such contention appears regarding the more recent 
examination in February 2007.  Further, the findings on these 
examinations are consistent with the findings contained in 
the treatment records on file.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Cold Injury Residuals

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 7122, cold injury residuals are 
assigned a 10 percent rating for arthralgia or other pain, 
numbness, or cold sensitivity. A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis). A maximum rating of 30 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104.

In the instant case, the Board finds that neither the right 
nor the left foot cold injury residuals meet or nearly 
approximates the criteria for a rating in excess of 20 
percent.  The Board acknowledges that the cold injury 
residuals are manifested by numbness, cold sensitivity and 
nail abnormalities of both feet.  However, this 
symptomatology is consistent with the current 20 percent 
rating under Diagnostic Code 7122.  A thorough review of the 
competent medical evidence does not reflect he meets or 
nearly approximates the criteria for the next higher, and 
maximum, rating of 30 percent for either foot.  In other 
words, the veteran's cold injury residuals are not manifested 
by pain, tissue loss, color changes, locally impaired 
sensation, hyperhidrosis, nor X-rays abnormalities of either 
foot.

At both the November 2005 and February 2007 VA medical 
examinations, as well as the September 2008 hearing, the 
veteran testified that he did not experience pain from his 
cold injury residuals.  The February 2007 examination also 
found he had no pain or stiffness of any joints affected by 
cold injury.  In addition, the veteran denied any 
hyperhidrosis or Raynaud's phenomenon at the November 2005 
examination.  Similarly, the February 2007 examination found 
that there was no evidence of Raynaud's phenomenon.  The 
February 2007 examination further found that there was no 
loss of tissue of digits or other affected parts.  Moreover, 
X-rays taken of the feet in conjunction with the February 
2007 examination showed no bony, joint or soft tissue 
abnormalities.  Overall impression was negative bilateral 
foot series.

The Board acknowledges that the veteran contended he had 
color changes of the feet at his September 2008 hearing.  
Specifically, he testified that his feet were white.  
However, he also contended that this condition was present 
all of the time.  Thus, if he did experience such skin 
changes they would be present on competent medical 
evaluation.  There is no indication of any such color changes 
in the treatment records.  Further, the November 2005 VA 
examination found that the skin color of his feet appeared 
normal without any evidence of edema.  The subsequent 
February 2007 examination found that his skin color was pink, 
with no edema, afebrile.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for either foot under Diagnostic Code 
7122 during any portion of the appeal period.

II.  Special Monthly Compensation

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. 
§ 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made. The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In the instant case, the veteran's cold injury residuals of 
the feet are his only service-connected disabilities.  
However, the competent medical evidence does not reflect that 
these disabilities have resulted in the inability to dress 
and undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the veteran from the hazards or dangers incident to his daily 
environment.  The February 2007 VA examination specifically 
found that the veteran did not require regular assistance of 
another person in attending to the ordinary activities of 
daily living such as clothing himself, bathing and eating.  
Although the examiner stated the veteran did require 
assistance with meal preparation, house and yard work, this 
is not the type of assistance contemplated by the criteria 
for special monthly compensation based on the need for aid 
and attendance.  In addition, the examiner found on 
evaluation of the upper extremities that there were no 
functional restrictions with reference to strength, 
coordination, and ability for self-feeding, fastening 
clothing, bathing, shaving, or toileting.  It was also noted 
that the veteran was not amputated.  The Board acknowledges 
that the examiner stated the veteran would require the 
assistance of another person in protecting himself from the 
ordinary hazards of his daily environment.  However, the 
examiner indicated that this opinion was based on the fact 
the veteran would be unable to egress safely from his home in 
an emergency without the assistance of another.  As such, it 
does not appear to be of the type required for special 
monthly compensation.

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.351(d).

In this case, the veteran has not been rendered permanently 
housebound by reason of his service-connected cold injury 
residuals of both feet.  As detailed above, the Board has 
determined that the veteran was not entitled to ratings in 
excess of 20 percent for his cold injury residuals of both 
feet, which are his only service-connected disabilities.  
Thus, he does not have a single, permanent service-connected 
disability rated 100 percent disabling.  Further, the 
February 2007 VA examination noted that the veteran ambulated 
unassisted with the use of a walker, and that he did drive 
occasionally for short distances.  Moreover, the examiner 
specifically stated that the veteran was not restricted to 
his home or the immediate vicinity thereof, including the 
ward or immediate clinical area, if hospitalized.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.


III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for cold 
injury residuals of the right foot is denied.

Entitlement to a rating in excess of 20 percent for cold 
injury residuals of the left foot is denied.

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or being housebound is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


